Citation Nr: 1226393	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye condition, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1963 to September 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA) and a March 2010 Board remand.

A Veterans Health Administration (VHA) opinion was obtained by the Board in March 2012.  The Veteran was provided a copy of the opinion in April 2012 and given 60 days from the date of the letter to submit any additional evidence or argument.  In May 2012, the Veteran responded that he had no further argument or evidence to submit and requested that the Board immediately proceed with adjudication of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain relevant medical records and etiological opinions.

The Veteran alleges that his bilateral eye conditions are related to service or to his service-connected diabetes mellitus.  The Veteran has multiple diagnosed eye conditions, including right eye blindness, right eye corneal transplant, bilateral glaucoma, right eye primary open angle glaucoma, bilateral cataracts, right eye aphakia, bilateral pseudoaphakia, and right eye pseudophakia bullous keratopathy. 

In an October 2007 VA examination report, the examiner provided an opinion that right eye poor vision was not caused by or a result of the Veteran's diabetes mellitus.  No supporting rationale was provided.  In an October 2010 addendum report obtained pursuant to a March 2010 remand, the examiner determined that the right eye cataract and corneal graft were not due to or the result of diabetes mellitus.  The examiner determined that the right eye neovascular glaucoma could not be resolved without resort to mere speculation.  No supporting rationale was provided for either opinion.  

A June 2011 VA eye examination was conducted.  The examiner provided the following opinions:  the blind right eye resulted from neovascular glaucoma following cataract surgery and subsequent failed corneal transplant and was thus no caused by or the result of diabetes mellitus; the left eye vitreous opacity and left eye glaucoma are not caused by or a result of the diabetes mellitus as they are the sequelae of complicated cataract surgery that resulted in dislocated pseudophakos that later required anterior vitrectomy and Mccannel fixation sutures for repair; and there is no diabetic retinopathy present.  

A March 2012 VHA examiner provided the following opinions:  diabetes mellitus less likely as not caused the right blind eye; diabetes mellitus less likely as not aggravated the cataracts or glaucoma; and the etiology of the right eye glaucoma was unclear, but was not likely due to diabetic retinopathy.  The examiner noted that operative notes from cataract surgery in the 1990s were not available and that records from a glaucoma specialist at LSU were also not available.  The examiner noted that it was unclear if the Veteran had open angle glaucoma or glaucoma suspect in the left eye and noted that it would be helpful to review visual fields or ocular coherence tomography studies.  

The Board finds that remand is required because the medical evidence of record is insufficient upon which decide this claim.  First, remand is required to attempt to obtain VA and private medical records.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2) (West 2002).  The March 2012 VHA examiner indicated that certain records were not available for review that would have been helpful in formulating the provided opinions, including records of the 1997 cataract surgery conducted at the Shreveport, Louisiana VA Medical Center (VAMC) and records from Louisiana State University.  The record appears to reflect that requests for those records have not been made.  A remand is thus required to attempt to obtain these relevant medical records.  

Second, remand is required for an additional examination and etiological opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, "where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information."  Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

Here, the March 2012 VHA examiner indicated that certain tests, including visual fields and ocular coherence tomography studies, would be helpful in formulating the requested opinions.  The record does not contain any such tests; any examination on remand shall conduct that testing.  Additionally, the cumulative opinions of record do not fully address the diagnosed eye disorders and all theories of entitlement.  The October 2007 and October 2010 opinions are of little probative value as they are wholly unsupported by rationale.  The June 2011 and March 2012 etiological opinions are supported but do not address the following theories of causation:  whether right eye glaucoma is caused by diabetes mellitus, type II; whether cataracts are caused by diabetes mellitus; whether cataracts and glaucoma are due to service; whether right eye blindness, left vitreous opacity, and all other eye disorders are due to service or aggravated by diabetes mellitus.  Accordingly, the Board finds that a comprehensive set of etiological opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VAMC and obtain and associate with the claims file all outstanding records of treatment.  Also contact the Shreveport, Louisiana VAMC and request all relevant records regarding the Veteran, to include all records of a 1997 cataract surgery.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include all relevant records at Louisiana State University.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of each of the diagnosed eye disorders.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  Such tests shall include visual fields and ocular coherence tomography studies, unless the examiner provides an explanation for why such testing should not be done.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first provide a listing of the Veteran's various diagnosed eye disorders.  If that list does not include right eye blindness, right eye corneal transplant, bilateral glaucoma, right eye primary open angle glaucoma, bilateral cataracts, right eye aphakia, bilateral pseudoaphakia, or right eye pseudophakia bullous keratopathy, the examiner must provide an explanation.  

Then, in light of the examination findings and the service and post-service evidence of record, the examiner must provide an opinion, regarding each separately diagnosed eye disorder, whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  

Then, in light of the examination findings and the service and post-service evidence of record, the examiner must provide an opinion, regarding each separately diagnosed eye disorder, whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


